[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                    _____________________________          FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                             No. 07-11303               July 31, 2008
                         Non Argument Calendar      THOMAS K. KAHN
                    _____________________________         CLERK

                   D. C. Docket No. 04-14002-CR-KMM


UNITED STATES OFAMERICA,

                                                Plaintiff-Appellee,

     versus

SHANE JOSEPH COFFINDAFFER,

                                                Defendant-Appellant.

              _________________________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
              _________________________________________

                              (July 31, 2008)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Defendant-Appellant Shane Joseph Coffindaffer appeals his 180-month

concurrent sentences imposed for conspiring and attempting to manufacture at

least 5 but less than 50 grams of methamphetamine, 21 U.S.C. §§ 841, 846. No

reversible error has been shown; we affirm.

       Coffindaffer previously appealed his sentence; in that appeal, the panel

rejected Coffindaffer’s many sentencing arguments but remanded the case for

resentencing because the district court had not adequately articulated its reasons

for the given sentence, in violation of 18 U.S.C. § 3553(c)(1). United States v.

Coffindaffer, No. 05-13152 (11th Cir. Nov. 13, 2006) (unpub.).1 This case is back

on appeal after remand.

       On appeal, Coffindaffer raises the identical arguments he raised in his

previous appeal that we already have rejected.2 Thus, the law-of-the-case doctrine

precludes us from addressing Coffindaffer’s claims.

       Under the law-of-the-case doctrine, the parties may not relitigate; and we

may not reconsider, issues that were decided in an earlier appeal of the same case.



  1
   The procedural history of this case is recited in the prior panel opinion. See id., No. 05-13152,
manuscript op. at 2, n.1.
  2
   These arguments include (1) whether the district court violated the Sixth Amendment by holding
Coffindaffer accountable for a higher drug quantity than that authorized by the jury’s verdict, (2)
whether the Guidelines range correctly was calculated, and (3) whether the sentencing disparity
between Coffindaffer’s sentence and that of a codefendant rendered his sentence vindictive.

                                                 2
See United States v. Jordan, 429 F.3d 1032, 1035 (11th Cir. 2005). The law-of-

the-case doctrine may be overcome when substantially different evidence is

produced, controlling authority has changed, or the prior decision was clearly

erroneous and application of it would result in manifest injustice. Jackson v. State

of Alabama State Tenure Comm’n, 405 F.3d 1276, 1283 (11th Cir. 2005). Here,

Coffindaffer does not argue that an exception to the law-of-the-case doctrine

applies and, in fact, concedes that he raised these issues in his first appeal; he also

does not argue that the district court failed to comply with the remand order. See

United States v. Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996) (explaining that the

mandate rule obligates district courts to adhere to the dictates of the appellate

court’s opinion and not assert jurisdiction over matters that are outside the scope

of the mandate).

       Accordingly, we affirm Coffindaffer’s sentence without addressing the

merits of his present appellate arguments.3

   3
    While Coffindaffer presently argues that his sentence is unreasonable based on the sentencing
disparity between him and his codefendant, the previous panel already addressed the disparity and
determined that it was not vindictive. See Coffindaffer, No. 05-13152, manuscript op. at 3-5. To
the extent Coffindaffer squarely has raised a reasonableness argument in this appeal, we conclude
that he has not carried his burden in showing that his 180-month sentence, which is within the
Guidelines range, is unreasonable. See United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005)
(the party challenging the sentence bears the burden of showing that it is unreasonable in the light
of both the record and the factors in 18 U.S.C. § 3553(a); “ordinarily we would expect a sentence
within the Guidelines range to be reasonable”). In addition, Coffindaffer’s sentence was far less than
the 40-year statutory maximum. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.

                                                  3
       AFFIRMED.




2005) (comparing, as one indication of reasonableness, the actual prison term imposed against the
statutory maximum). On remand, the district court considered sufficiently the section 3553(a)
factors and arguments of the parties, including Coffindaffer’s disparity argument. See United States
v. Rita, 127 S.Ct. 2456, 2468-69 (2007) (a lengthy explanation is not necessarily required when a
judge decides to follow the Guidelines in a particular case, especially where a sentencing judge has
listened to the arguments of the parties, considered the supporting evidence, and was aware of the
special conditions of the defendant).

                                                 4